DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 1/4/2022.  Claims 21-40 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,783,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an image processing method that determines a geometric transform of a suspect image by evaluating a large number of geometric transform candidates in environments with limited processing resources (Abstract).  The independent claims recite uniquely distinct features:
Regarding independent claim 21, a method of reading an embedded digital payload in an image, the method comprising: 
obtaining a suspect image; 
starting with seed geometric transform candidates, grouping the seed geometric transform candidates into groups based on proximity to each other in geometric parameter space; 
in plural refinement stages, refining the seed geometric transform candidates in each group to select a subset of geometric transform candidates in a group to pass to a subsequent refinement stage for each group; 
performing an iterative process to refine the subset of geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
selecting a first geometric transform candidate from among the different groups after plural refinement stages; and 
using the first geometric transform candidate to extract a digital payload from the suspect image.
The closest prior art, Lyons et al. (US 2015/0106416 A1) fails to anticipate or render obvious at least the underlined limitations.
Lyons et al. discloses a system and method for signal processing, specifically signal processing for determining transformations between signals and determine whether a particular reference signal is present in a suspect signal [0002 & 0003].
However, Lyons et al. fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.

Dependent claims 22-26, 28-33, & 35-40 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876